                                            AFFIDAVIT 14
                Case 1:20-cv-05786-PKC-SJB Document   OF SERVICE
                                                          Filed 12/29/20 Page 1 of 1 PageID #: 162
UNITED STATES DISTRICT COURT FOR THE
    EASTERN DISTRICT OF NEW YORK
                                                                                                     INDEX #:
GOVERNMENT EMPLOYEES INSURANCE COMPANY, ET AL.,
                                                                                                     2O-CV.5786 PKC-SJB
                                                                                                     DATE FILED:
                                                                              Plaintiff(s)
                                                                                                     12t01t2020
                                                                              Petittioner(s)
                        - against -
BIG APPLE MED EQUIPMENT, INC., ETAL.


                                                                              Defendant(s)
                                                                                                     ATTORNEY FILE#:
                                                                              Respondent(s)
                                                                                                     5100-3119
STATE OF NEW YORK: COUNTY OF NASSAU:           SS.


TONY CONIGLIARO, BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOTA PARry TO THIS ACTION AND IS OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK

That on 1211512020,11:03AM a|6441 SAUNDERS STREET, APARTMENT #206, REGO PARK, NY 11374, deponent served a SUMMONS lN
A CIVILACTION & COMPLAINT WITH EXHIBIT 1 AND CIVIL COVER SHEET on DAVID ABAYEV, a defendant in the above action.

By delivering a true copy thereof to and leaving with OLGAABAYEVM/IFE, a person of suitable age and discretion at the above address, the
said premises being the defendant's dwelling place/usual place of abode within the State of NEW YORK.

Deponent completed service by depositing a copy of the above described papers in a post paid, properly addressed envelope in an official
depository under the exclusive care and custody of the United States Post Office in the State of NEW YORK, on 1211912020 addressed to
defendant DAVID ABAYEV at6441 SAUNDERS STREET, APARTMENT #206, REGO PARK, NY 11374 with the envelope bearing the legend
PERSONALAND CONFIDENTIAL and did not indicate on the outside thereof that the communication was from an attorney or concerned an
action against the defendant, DAVID ABAYEV.




DEPONENT DESCRIBES THE INDIVIDUAL SERVED AS FOLLOWS:
Sex F  Approximate age   36
                        Approximate height 5'05" Approximate weight           126    Color of skin   WHITE Color      of hair REDDISH
OtheTACCENT

OLGAABAYEV told the deponent that DAVID ABAYEV was not presently in the military service of the United States Government or on active
duty in the military service in the State of NEW YORK or a dependent of anybody in the military.




RIVKIN RADLER LLP                                                                                    Sworn to before me on 1212412020
                                                                                                     MAUREEN MCCAFFREY NO.O1 MC5O1 8583
                                                                                                     NOTARY PUBLIC, STATE OF NEW YORK
926 RXR PLAZA                                                                                        QUALIFIED IN SUFFOLK COUNTY
                                                                                                     COMMISSION EXPIRES OCTOBER 4, 2021
UNIONDALE, NY 11556.0926
(516)s57-3000
